Citation Nr: 1009059	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-05 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part denied 
entitlement to service connection for multiple sclerosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service treatment records show that the Veteran was treated 
for complaints of joint pain, right-sided numbness with 
corresponding periods of warmth in his leg and pelvis, and 
right hand numbness without definite injury or trophic, 
viral, or muscular changes or defects.  In August 1992, the 
Veteran was treated at a private hospital for visible right-
sided weakness, atrophy of the right thigh, gross and fine 
motor coordination deficits in the right upper extremity 
manifested more in the intrinsic muscles of the right hand, 
hyperactive deep tendon reflexes, and evidence of Babinski on 
the right.  The private physician found that the reported 
symptoms were not inconsistent with a diagnosis of multiple 
sclerosis.  The Veteran reported that vision problems were 
treated in 1970 at a student clinic, although ultimately no 
records were found.  A November 2004 Pennsylvania Bureau of 
Disability Determination examination noted this history and 
diagnosed multiple sclerosis.  

The most common early symptoms of multiple sclerosis include 
tingling, numbness, weakness in one or more limbs, and 
blurred vision.  See Multiple Sclerosis Guide, WebMD, 
http://www.webmd.com/multiple-sclerosis/guide/recognizing-
multiple-sclerosis.  There is a current diagnosis of multiple 
sclerosis and in-service treatment of symptoms that are often 
associated with early stages of the disease.  There is no 
competent opinion as to whether the in-service symptoms were 
early manifestations of multiple sclerosis.  Accordingly, an 
opinion is needed.  38 U.S.C.A. § 5103A(d) (West 2002).

In a June 2007 Application for Compensation, the Veteran 
reported treatment for multiple sclerosis at the VA Medical 
Center (VAMC) Department of Neurology by a VA doctor named 
Dr. Tessler.  In an August 2007 statement in support of the 
claim, the Veteran stated that diagnosed multiple sclerosis 
was confirmed by the VAMC Philadelphia Department of 
Neurology in July 2004.  In an application for Social 
Security Administration (SSA) disability benefits submitted 
in July 2004, the Veteran identified three sources of 
relevant post-service medical treatment: VAMC Department of 
Neurology treatment by Dr. Tessler from December 2000 through 
the next appointment scheduled for April 2005; treatment at 
the VA Outpatient Clinic in Willow Grove from Spring 1995 to 
August 2004; and private hospital treatment in August 1992.  

While the reported private treatment records have been 
obtained, there are no records from the VAMC Department of 
Neurology or by the identified doctor and VA Outpatient 
Clinic treatment records only include records beginning in 
March 2005.  Where VA has constructive and actual knowledge 
of the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  As there appear 
to be missing VA treatment records, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain all 
records of treatment from the Philadelphia 
VAMC and VA Outpatient Clinic at Willow 
Grove, including VAMC treatment at the 
Department of Neurology beginning in 
December 2000 and treatment at the VA 
Outpatient Clinic at Willow Grove 
beginning in March 1995.  All attempts to 
obtain this information must be 
documented.  

2.  Once all existing medical evidence has 
been obtained and associated with the 
claims file, the Veteran should be 
scheduled for a VA neurological 
examination by a physician to determine 
whether currently diagnosed multiple 
sclerosis was incurred or aggravated in 
service.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.

The examiner should provide an opinion as 
to whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that currently diagnosed multiple 
sclerosis had its onset in active service; 
is otherwise the result of disease or 
injury in service; or underwent an 
increase in underlying disability in 
service.  

The rationale for all opinions should also 
be provided.  The rationale should take 
into account the Veteran's reports of his 
history and symptoms.

3.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

